Citation Nr: 0710208	
Decision Date: 04/09/07    Archive Date: 04/16/07

DOCKET NO.  03-07 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for costrochondritis.

2.  Entitlement to an initial disability rating in excess of 
10 percent for a lumbar spine disorder prior to May 16, 2006.  

3.   Entitlement to a disability rating in excess of 20 
percent for a lumbar spine disorder from May 16, 2006.  

4.  Entitlement to an initial rating in excess of 10 percent 
disabling for pain in the right leg, radiculopathy right 
lower extremity, from September 23, 2002 to May 16, 2006.  

5.  Entitlement to a rating in excess of 40 percent disabling 
for pain in the right leg, radiculopathy right lower 
extremity, from May 16, 2006.  





REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran served on active duty from July 1997 to June 
2002.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of April 2002 from the Houston, Texas 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which in part granted service connection for a lumbar 
spine condition and assigned an initial 10 percent rating and 
denied service connection for costrochondritis.  

The veteran testified before the undersigned Veteran's Law 
Judge at a Travel Board hearing held in October 2003.  

In March 2004 the Board remanded this matter for further 
development.  While this matter was on remand status, the RO 
in a July 2006 rating decision granted a staged increase for 
the lumbar spine disorder to 20 percent effective May 16, 
2006 and also granted separate service connection for right 
leg radiculopathy as part and parcel of the lumbar spine 
claim and assigned staged ratings of 10 percent effective 
September 23, 2002 and 40 percent disabling effective May 16, 
2006.  

This matter is returned to the Board for further appellate 
consideration.  

The medical evidence of record reflects that the veteran 
underwent surgery for her service-connected back condition in 
January 2004 and May 2005.  A claim for a total temporary 
disability under 38 C.F.R. § 4.30 is thus inferred and 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The preponderance of the competent medical evidence 
reflects that the veteran's chostochondritis treated in 
service was acute and transitory and resolved completely with 
no current disability shown.

2.  From initial entitlement, the veteran's lumbosacral spine 
disorder more closely resembles a severe intervertebral disc 
disease with recurring attacks and intermittent relief.

3.  The veteran did not have incapacitating episodes having a 
total duration of at least six weeks during a 12-month 
period.

4.  Evidence of unfavorable ankylosis of the entire 
thoracolumbar spine is not of record.

5.  Prior to May 16, 2006, the right lower extremity 
radicular symptoms are equivalent to no more than mild 
incomplete paralysis of the sciatic nerve.

6.  As of May 16, 2006, the right lower extremity radicular 
symptoms are equivalent to no more than moderately severe 
incomplete paralysis of the sciatic nerve.


CONCLUSIONS OF LAW

1.  Service connection for costochondritis is not warranted.  
38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A, 5106, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.159, 3.303 (2006).

2.  A 40 percent evaluation, but no more, is warranted for 
degenerative disc disease of the lumbar spine from initial 
entitlement.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5293, 5295 (2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5237, 5243 (2006).  

3.  An initial disability rating in excess of 10 percent for 
radicular symptoms of the right lower extremity from 
September 23, 2002 to May 16, 2006, have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 4.3, 4.7, 4.14, 4.124a, Diagnostic Code 
8520 (2006).

4.  A disability rating in excess of 40 percent for radicular 
symptoms of the right lower extremity from May 16, 2006, have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.14, 
4.124a, Diagnostic Code 8520 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Duty to notify and assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 (2005).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Such notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  The Board finds that any 
defect with respect to the notice requirement in this case 
was harmless error for the reasons specified below.  See 
VAOPGCPREC 7-2004.

In the present case, the veteran's claim on appeal was 
received in January 2002, prior to discharge and the RO 
adjudicated this claim in April 2002.  The veteran was 
initially notified of the VA's duty to assist regarding these 
issues in a May 2003 letter.  This letter provided initial 
notice of the provisions of the duty to assist as pertaining 
to entitlement to service connection and increased rating, 
which included notice of the requirements to prevail on these 
types of claims, of her and VA's respective duties, and she 
was asked to provide information in her possession relevant 
to the claims.  Additional duty to assist letters addressing 
these issues were provided by the in March 2004, and July 
2006.  The duty to assist letter specifically notified the 
veteran that VA would obtain all relevant evidence in the 
custody of a federal department or agency.  She was advised 
that it was her responsibility to either send medical 
treatment records from her private physician regarding 
treatment, or to provide a properly executed release so that 
VA could request the records for her.  The veteran was also 
asked to advise VA if there were any other information or 
evidence she considered relevant to this claim so that VA 
could help by getting that evidence.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  Service 
medical records were previously obtained and associated with 
the claims folder.  Furthermore, VA and private medical 
records were obtained and associated with the claims folder.  
This matter was remanded in March 2004 for the purpose of 
obtaining additional evidence, which has been obtained and 
associated with the claims file.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The evidence of record 
includes the most recent VA examination of May 2006, which 
included examination of the veteran and review of the record.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, including the 
degree of disability and the effective date of an award.  In 
the present appeal, the veteran was provided with a letter in 
July 2006 advising her of the Dingess case and notified her 
of the type of evidence necessary to establish the degree of 
disability and earlier effective dates for this matter.  

II.  Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2006).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 (2006) requires 
that each disability be viewed in relation to its history and 
that there be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.2 (2006) 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work. Where there is a question as to which of two 
disability evaluations shall be applied, the higher 
evaluation is to be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating is to be assigned.  38 C.F.R. § 
4.7 (2006).     

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  The Court has held that unlike in claims for 
increased ratings, "staged ratings" or separate ratings for 
separate periods of time may be assigned based on the facts 
found following the initial grant of service connection.  
Fenderson v. West, 12 Vet. App. 119 (1999).  An evaluation of 
the level of disability present also includes consideration 
of the functional impairment of the veteran's ability to 
engage in ordinary activities, including employment.  38 
C.F.R. § 4.10 (2006).  

With respect to disabilities involving the musculoskeletal 
system, the Court has emphasized that when assigning a 
disability rating, it is necessary to consider functional 
loss due to flare-ups, fatigability, incoordination, and pain 
on movement.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995)  The rating for an orthopedic disorder should reflect 
functional limitation which is due to pain, supported by 
adequate pathology, and evidenced by the visible behavior of 
the claimant undertaking the motion.  Weakness is also as 
important as limitation of motion, and a part, which becomes 
painful on use, must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity, or 
the like.  See 38 C.F.R. § 4.40 (2006).  The factors of 
disability reside in reductions of their normal excursion of 
movements in different planes.  Instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight bearing are related considerations.  See 
38 C.F.R. § 4.45 (2006).  It is the intention of the VA 
Schedule for Rating Disabilities (Rating Schedule) to 
recognize actually painful, unstable, or malaligned joints, 
due to healed injury, as entitled to at least the minimal 
compensable rating for the joint.  See 38 C.F.R. § 4.59 
(2006).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App 49, 55-57 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002); Alemany v. Brown, 9 Vet. App. 518, 519 (1996); 
38 C.F.R. §§ 3.102, 4.3 (2006).

During the pendency of this appeal, multiple revisions were 
made to the VA Rating Schedule for intervertebral disc 
syndrome.  Effective September 23, 2002, the criteria for 
adjudicating intervertebral disc syndrome was revised.  See 
67 Fed. Reg. 54345-54349 (Aug. 22, 2002) (codified at 38 
C.F.R. § 4.71a, Diagnostic Code 5293).  Furthermore, on 
August 26, 2003, the rating criteria for all spinal 
disabilities, including intervertebral disc syndrome were 
revised and published in the Federal Register.  See 66 Fed. 
Reg. 51454-51458 (Sep 26, 2003) (now codified as amended at 
38 C.F.R. § 4.71(a), Diagnostic Codes 5235 to 5243).  

In an opinion, VAOPGCPREC 7-2003, VA's General Counsel issued 
a holding that where the law or regulation changes after a 
claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant will apply unless 
Congress provides otherwise.  The Court of Appeals for 
Veterans Claims (Court) has stated that when the Board 
addresses in its decision a question that was not addressed 
by the RO, the Board must consider the question of adequate 
notice of the Board's action and an opportunity to submit 
additional evidence and argument.  If not, it must be 
considered whether the veteran has been prejudiced thereby.  
Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  In addition, 
if the Board determines that the claimant has been prejudiced 
by a deficiency in the statement of the case, the Board 
should remand the case to the RO pursuant to 38 C.F.R. § 
19.9, specifying the action to be taken.  Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  

In an opinion, VAOPGCPREC 3-2000, VA's General Counsel issued 
a holding regarding the application of the new criteria.  It 
was held that if the amended regulation is more favorable to 
the claimant, then the retroactive reach of the regulation is 
governed by 38 U.S.C.A. § 5110(g) which provides that VA may, 
if warranted by the facts of the claim, award an increased 
evaluation based on a change in law retroactive to, but no 
earlier than, the effective date of the change.  It was 
further held that pursuant to 38 U.S.C.A. § 7104, the Board's 
decisions must be based on consideration of all evidence and 
material of record, rather than merely evidence which pre- 
dates or post-dates a pertinent change to VA's Rating 
Schedule.

Under the previous Diagnostic Code 5293, effective prior to 
September 23, 2002, postoperative, cured intervertebral disc 
syndrome warrants a zero disability rating, moderate with 
recurring attacks warrants a 20 percent disability rating, 
severe with recurring attacks and intermittent relief 
warrants a 40 percent disability rating, and pronounced, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, and little intermittent relief 
warrants a 60 percent disability evaluation.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2002).

Under new Diagnostic Code 5293, effective September 23, 2002 
to September 25, 2003, intervertebral disc syndrome 
(preoperatively or postoperatively) is to be rated either on 
the total duration of incapacitating episodes over the past 
12 months or by combining under Section 4.25 separate 
evaluations of its chronic orthopedic and neurological 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  Incapacitating episodes having a total duration 
of at least two weeks but less than four weeks during the 
past 12 months warrant a 20 percent disability evaluation.  
Incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months 
warrant a 40 percent disability evaluation.  Incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months warrant a 60 percent evaluation.  38 
C.F.R. § 4.71a, Diagnostic Code 5293 (2003).

Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. "Chronic orthopedic and neurologic manifestations" 
means orthopedic and neurologic signs and symptoms resulting 
from intervertebral disc syndrome that are present 
constantly, or nearly so. 38 C.F.R. § 4.71a, Diagnostic Code 
5293 (2003).

A new rating formula for the spine became effective September 
26, 2003.  Under the new rating formula, intervertebral disc 
syndrome should be evaluated either under the General Rating 
Formula for Diseases and Injuries of the Spine or under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under § 
4.25.  

Under the General Rating Formula for Diseases and Injuries of 
the Spine, forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or, forward 
flexion of the cervical spine greater than 30 degrees but not 
greater than 40 degrees; or combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of height warrants a 10 percent disability rating.  
Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis 
warrants a 20 percent disability rating.  Forward flexion of 
the cervical spine 15 degrees or less; or favorable ankylosis 
of the entire cervical spine warrants a 30 percent disability 
rating.  Unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine 30 degrees or 
less; or favorable ankylosis of the entire thoracolumbar 
spine warrants a 40 percent disability rating.  Unfavorable 
ankylosis of the entire thoracolumbar spine warrants a 50 
percent disability rating.  Unfavorable ankylosis of the 
entire spine warrants a 100 percent disability rating.  68 
Fed. Reg. 51,456 (2003) (now codified at 38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2005)).

Other potentially applicable diagnostic codes under the pre-
September 26, 2003 criteria include as follows:

Diagnostic Code 5295 provides that a 20 percent evaluation is 
warranted for lumbosacral strain with muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
the standing position.  A 40 percent rating may be assigned 
when there is severe lumbosacral strain with a listing of the 
whole spine to the opposite side, positive Goldthwait' s 
sign, marked limitation of forward bending in a standing 
position, loss of lateral motion with osteoarthritic changes 
or narrowing with irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  38 C.F.R. § 
4.71a, Diagnostic Code 5295 (2003) (effective prior to 
September 26, 2003).

Diagnostic Code 5292 provides a 20 percent rating for a 
moderate lumbar spine limitation of motion.  A 40 percent 
rating may be assigned for a severe lumbar spine limitation 
of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003) 
(effective prior to September 26, 2003).

The Board notes that a 40 percent evaluation is warranted for 
favorable ankylosis and a 50 percent evaluation is warranted 
for unfavorable ankylosis of the lumbar spine under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5289 (2003) 
(effective prior to September 26, 2003).  In addition, 60 and 
100 percent evaluations are warranted for residuals of a 
fractured vertebra with or without cord involvement.  38 
C.F.R. § 4.71a, Diagnostic Code 5285 (2003) (effective prior 
to September 26, 2003).  More over, 60 and 100 percent 
evaluations are warranted for complete bony fixation of the 
spine in a favorable angle or an unfavorable angle with 
marked deformity with or without involvement of other joints.  
38 C.F.R. 
§ 4.71a, Diagnostic Code 5286 (2003) (effective prior to 
September 26, 2003).

Disability evaluations are based on functional impairment.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2005).  Functional 
impairment may be due to less or more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.  See id.; see also DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 
(avoidance of pyramiding) do not forbid consideration of a 
higher rating based on greater limitation of function due to 
pain on use, including during flare-ups.

In this matter, service connection was granted in April 2002 
for a lumbar spine disorder, and an initial 10 percent rating 
was assigned effective July 1, 2002.  The pertinent evidence 
is as follows.  While the appeal was pending, the RO in a 
July 2006 rating decision granted a staged increased rating 
of 20 percent for the lumbar spine disorder, effective May 
16, 2006.  The initial 10 percent rating remained in effect 
prior to that date.  The Board must address whether increases 
to these staged ratings are appropriate.  

Service medical records show multiple episodes of treatment 
for repeated back problems and also contain pre-service 
records from May 1997 showing treatment for low back pain 
with questionable right anterior SI joint, acute.  This pre-
service episode of back problems was noted in the August 1997 
examination from one month into active duty which noted that 
she had been medically cleared and was asymptomatic since 
likely lumbar strain had resolved.  She had complaints of low 
back pain in early 2000 after a lifting injury diagnosed as 
lumbar sprain and began having severe back problems following 
an incident in July 2001 in which she injured her back in an 
accident while lifting cases of oil while on a ladder, with 
continuous back complaints accompanied by right leg 
radiculopathy complaints thereafter.  

Among the more recent service medical records was a January 
2002 magnetic resonance imaging (MRI) yielding an impression 
of minimal degenerative disc disease (DDD) at L4-5 as well as 
an L4-5 disc bulge without evidence of neural foraminal 
narrowing or spinal canal stenosis.  A March 2002 
consultation reviewed and recited the above MRI findings and 
noted findings of paraspinal tenderness on examination.  The 
veteran could forward flex with her knees locked to the mid-
tibial region and could extend to 15 degrees with mild 
discomfort.  She could lateral flex 20 degrees without 
discomfort.  Her motor strength was 5/5 throughout and 
sensation was intact and symmetric to light touch.  The 
impression was mild DDD at L4-5 as well as muscle strain that 
was resolving and right trochanteric bursitis.  

In June 2002 the veteran was seen at the emergency room (ER) 
for complaints of intermittent low back and right hip pain, 
described as 8-9/10 with constant pain and burning to the 
right lateral thigh.  She denied any specific numbness or 
tingling past the knee or any other neurological problems 
such as incontinence.  Her past medical history was noted to 
include scoliosis as well as the history of the injury 
documented in service and the pathology reported in the 
January 2002 MRI.  On physical examination she had some mild 
palpable tenderness in the upper and lower lumbar region with 
some paralumbar spasm, particularly on the right.  She was 
unable to stand secondary to pain and straight leg raise was 
to 40 degrees on the right with tremendous pain to the low 
back.  There were no radicular symptoms however.  Left leg 
straight leg raise was negative to 80 degrees.  Patrick's 
test was negative for SI joint pathology.  Pain was worse 
with hip flexion, suggesting possible disk pathology.  
Diagnostic studies of the lumbar and sacral series were 
entirely normal.  She was given Demerol and Phenergen.  She 
was diagnosed with history of large disc herniation at L4-5 
noted that may intermittently cause nerve root impingement. 

The report of a June 2002 VA QTC examination conducted while 
the veteran was still on active duty discussed multiple 
medical complaints.  Regarding the back and right hip, she 
reported having symptoms affecting the right hip in July 
2001.  She experience pulsating right hip pain and flare-ups 
from time to time.  Her first symptoms started during an 
incident when throwing a can of oil and slipped down some 
stairs.  She had been treated with muscle relaxers and 
physical therapy, neither helped.  She also tried yoga which 
seemed to help.  She had not had any diagnostic tests and the 
X-ray apparently showed malalignment of the sacroiliac joint.  
She also had a low back disorder with radiculopathy.  
Apparently she was referring to the same incident as from the 
hip complaints history.  The symptoms of radiculopathy were 
apparently related to pain radiating into the right hip.  
Physical examination revealed that neurologically, her 
reflexes of the lower extremities were normal.  Motor 
function of the lower extremities were within normal limits 
with no signs of muscular atrophy.  Sensation of the lower 
extremities was normal.  Leg length revealed the right leg to 
be 93 centimeters and the left leg was 92 centimeters.  Her 
feet showed no abnormal weight bearing.  She did not use or 
need assistive devices.  She had no limitation on standing or 
walking.  Her hip joints were within normal limits on 
appearance.  The range of hip motion was slightly restricted 
by pain on the right, there was no limitation on the left 
hip's range of motion.  Examination of the  thoracic spine 
showed no signs of radiations, pain, muscle spasm or 
tenderness.  Straight leg raising was negative in sitting 
position.  Range of motion of the thoracic spine was not 
additionally limited by pain, weakness, lack of endurance or 
incoordination.  No sign of anklylosis was noted.  The lumbar 
spine was not limited by pain, weakness, fatigue, lack of 
endurance or incoordination.  General stiffness and 
deconditioning were the limiting factor on range of motion.  
There was no painful motion, muscle spasm, weakness or 
tenderness.  Range of motion was 0 to 40 degrees flexion, 0 
to 15 degrees extension, 0 to 20 degrees right and left 
lateral flexion, and 0 to 30 degrees right and left rotation.  
Straight leg raise was negative from seated position.  The X-
ray of the spine and right hip were within normal limits.  
The diagnosis for the claimed low back disorder with 
radiculopathy, was lumbar strain based on history only.  

VA treatment records from September 2002 to 2003 reflect 
continued treatment for lumbar spine pathology with right 
lower extremity involvement.  In July 2002 she set up care 
with the VA for her lumbar spine symptoms with complaints of 
shooting pain down the side of her right leg, and was noted 
to have tenderness in the L4-5 area and equivocal straight 
leg raise.  She was assessed with low back pain and 
prescribed Demerol and Phenergan in pill form.  In August 
2002 she was seen for complaints of pain radiating down her 
right leg after she slipped and fell.  She was noted to have 
driven herself to the hospital and was ambulatory with 
findings of lumbar diffuse tenderness and muscle spasm, 
positive straight leg raise on the right and no hip 
tenderness.  She was assessed with low back pain and injected 
with Demerol and Phenergan.  In September 2002 she received 
another shot of Demerol and Phenergan for complaints of low 
back pain radiating to the right hip, with numbness and 
tingling sensation in the right leg.  On arrival for this 
treatment she was in obvious pain and crying, with objective 
findings of bilateral lumbar paraspinous tenderness and 
spasm, bilateral positive straight leg raise at 30 degrees, 
but no obvious sensory-motor deficits, with deep tendon 
reflexes at 2+ bilaterally and no pathologic reflexes.  

There is no record of treatment again until she was seen at 
the ER in May 2003 for complaints of low back pain that 
radiated to the left thigh and at times radiated to the right 
knee.  Her recent history was of past steroid injection with 
relief of the pain for several months.  She was noted to have 
developed the pain in the lower back and both hips while in 
bed and also had pain radiate down the right leg.  Objective 
findings revealed tenderness increased in the mid back area 
positive on the right.  She was discharged with soma and 
hydrocodone.  She returned to the ER the next day again for 
severe low back and right leg pain, crying in pain and laying 
on her left side.  Demerol and Phenergan were again 
administered.  X-rays taken of the lumbar spine and right hip 
in May 2003 were unremarkable.  She again was treated by the 
ER in June 2003 for complaints of right hip and leg pain and 
numbness in the right pain and low back pain.  She arrived 
ambulatory.  Her complaints included a flare-up of the back 
pain radiating into both thighs, but with no bowel or bladder 
complaints.  Objective findings showed tenderness of the left 
and right paraspinous muscles, but with negative straight leg 
raise and no evidence of motor or sensory deficit and normal 
gait.  She was again administered Demerol and Phenergan.  

In early July 2003 she was again seen for exacerbation of low 
back complaints for the last few days after riding in an 
airplane.  She was crying and screaming in pain, with the 
slightest touch of the back of her legs.  She had pain to 
light palpation throughout her lumbar spine.  Her lower 
extremity strength was symmetrical and she would not perform 
straight leg test.  She was administered Toradol, morphine 
and Phenergen.  She was encouraged to undergo a mental health 
evaluation as it was believed she may have an underlying 
psychiatric disorder.   Two weeks later in July 2003 she was 
seen again for similar complaints of severe back pain.  She 
said she was unable to walk due to the pain.  She was tender 
to palpation, barely touching the right hip and flank, but 
had no pain manipulating the right foot.  She indicated that 
she has some nightly incontinence that was believed to be 
medicine related.  Objective findings showed paraspinal 
muscle tenderness, crying in pain on touching anywhere on the 
right side.  Neurologically, her deep tendon reflexes were 
2+, power was 5/5, she cried in pain lifting the right leg 15 
degrees and could lift the left side 75 degrees.  She was 
assessed with muscular low back pain with possible 
psychiatric overlay.  She was given Toradol.  

An August 2003 ER record noted that the veteran had a history 
of chronic back pain with 5 ER visits since May.  She again 
had the same symptoms of low back pain radiating to the right 
hip and the inability to walk or lay supine.  This time pain 
was exacerbated by minimal exercise.  Physical examination 
showed tenderness in the paraspinal area even to light touch 
also in the right hip area.  She was reluctant to move the 
legs due to severe pain.  The impression was chronic 
musculoskeletal low back pain with acute exacerbation with 
significant psychosocial component.  A September 2003 MRI 
yielded an impression of L4-5 5 millimeter right paracentral 
disc herniation which appears to result in moderate to severe 
right lateral recess stenosis and mild central canal stenosis 
but also without neuroforaminal stenosis, clinical 
correlation for possible right L5 descending nerve root 
impingement.  

The veteran testified at her October 2003 Travel Board 
hearing that she goes to the ER about 3 to 4 times a month 
for lumbar spine symptoms with radiating pain down the leg.  
She indicated that she constantly needs to use the bathroom.  
Her symptoms can last from 1 day to a few weeks.  She avoided 
doing anything like even basic chores and just sat around at 
home to avoid symptoms.  Her range of motion was described as 
limited, with twisting said to be very detrimental.  She 
indicated that she has radiating pain into her right leg 
only.  She denied using a brace for her back.  

The report of a June 2005 VA orthopedic examination included 
a review of the claims file and examination of the veteran.  
The veteran was noted to have had a second back operation in 
May 2005 and her convalescence was incomplete at this time.  
The history of back problems in service was discussed in 
detail, including the February 2002 MRI that showed minimal 
DDD at L4-5 and disc bulge at L4-5 unaccompanied by foraminal 
narrowing or spinal canal stenosis.  Post-service she had 
more pain and was seen by a private doctor.  A January 2004 
MRI showed herniated nucleus pulpous (HNP) at L4-5 and a 
discectomy was done the same month.  After surgery she still 
had pain down the thigh but less back pain.  She said she did 
well until the summer of 2004 and in August 2004 because of a 
failure to do well, repeat MRI done in January 2005 showed a 
HNP with nerve root compression and DDD; the additional 
herniation was at the same L4-5 level.  Another surgery was 
done, a discectomy, arthrodesis with iliac graft and internal 
fixation of L4-5 vertebra was done last month.  When asked 
how she was doing now, she said her hip was irritated but the 
pain down the leg seemed to be gone.  

Physical examination was limited by the recent surgery.  She 
stood without abnormal curvatures, she walked and used the 
cane in her right hand to help get around.  Her incision was 
well healed and presented no problems.  Range of motion was 
not done due to surgery restrictions.  She could walk on her 
heels, but had some difficulty tiptoeing on the right ankle 
foot.  Her knee and ankle jerks were active, with right ankle 
jerk slightly diminished compared to the left.  Her right 
calf muscle may be somewhat weak compared to the left.  No 
other lower extremity findings of weakness on this limited 
exam.  Pedal pulses were good.  Straight leg raise to 50 
degrees bilaterally and then caused hamstring tension and 
back discomfort.  A partial effort at a femoral stretch sign 
of the right lower extremity caused aggravation of pain and 
was discontinued.  

The examiner went over the examination findings and stated 
that the specific complaints and locations of her pain.  She 
used a cane while walking, her back movement was tested but 
the examiner believed that she would have additional 
limitation if she tried repetitive use and would probably 
have activity flare-ups if she were active.  Pain was noted 
on the little movement she carried out.  No spasm or 
superficial tenderness were noted.  There was probably some 
right calf muscle weakness shown by the possibly reduced 
ankle jerk and difficulty tiptoeing on the right.  This would 
be a neurological deficit and would be a motor deficit.  
Sensation was believed intact.  She has had incapacitating 
episodes and obviously had such due to recent surgery.  The 
examiner was not sure how long she was down after surgery.  
The reference included the February 2002 MRI findings and 
subsequent MRI findings.  The diagnosis was DDD and HNP 
recurrent at the L4-5 interspace.  The veteran was now status 
post operative times two and the last procedure involved an 
arthrodesis at the L4-5 level with an autogenous graft.  
Internal fixation device consisting of 2 plates and 4 screws 
was also used to fix the L4-5 interspace.  The examiner 
commented on questions posed by the VA and stated that the 
veteran still has some DDD of the back and other diagnoses 
mentioned.  Again it was noted that range of motion could not 
be done and the examiner indicated that a true assessment of 
functional loss could not be obtained until the veteran 
recovered further from surgery.  The examiner also was not 
sure about  the number of days she was incapacitated by her 
lumbar spine symptoms in the past year but guessed that she 
probably had several days of incapacitation after her 
surgery.  The examiner thought the veteran had symptoms 
compatible with nerve root irritation and disc bulge in 
service as supported by MRI findings of February 2002.  

The report of a February 2006 VA claims file review noted 
that the earlier VA examination done by this examiner had 
been found inadequate.  The examiner re-read the initial 
report in addition to reviewing the claims file again.  The 
examiner noted that the VA ordered a new examination to allow 
the examiner to reference the complete claims file.  The 
examiner reviewed the findings and opinions from the earlier 
records and examination reports.  This included the early 
demonstration of the abnormal disc at L4-5 while in the 
service which was opined by this examiner to be consistent 
with the later diagnosis of the herniated disk at L4-5 and 
reherniation of this tissue at L4-5.  The examiner discussed 
the expert level of the prior physicians examining the 
veteran and concluded that it was reasonable to rely on the 
MRI findings in addressing the nature of the veteran's back 
disorder.  Regarding the frequency of incapacitating 
episodes, the examiner did not address this question earlier 
and currently lacked the information needed to address this 
question.  The veteran did have chronic orthopedic and 
neurological manifestations from the intervertebral disc 
syndrome.  Symptoms were constant or nearly so.  They 
consisted mainly of back pain and leg pain, accompanied by 
limited motion, calf weakness when she tried to walk tiptoe 
and reduced ankle jerk.  MRI findings were of disk disease 
and nerve root irritation.  Apparently the 2 surgeons who 
treated the veteran thought her symptoms were bad enough to 
require surgery.  As indicated in the last report, the 
examiner had seen the veteran in the previous examination 
shortly after surgery and the exam was somewhat limited at 
the time.  Even so, there were findings of nerve root 
irritation.  There was some weakness of the calf muscles and 
reduced ankle jerk were more likely to go along with L5-S1 
disk but the examiner though they could at times accompany 
the L4-5 disc.  The veteran's findings were compatible with 
the MRI report and objective findings.  These opinions appear 
to have been based on review of the earlier examination with 
no examination of the veteran done.  

An addendum to this examination reflects that the examiner 
contacted the veteran's husband and reviewed the definition 
of an incapacitating episode with him.  Though the veteran 
was unable to perform fully for some months ahead of her 
surgery and after surgery and after surgery, the only 
prescribed period of rest that the examiner could determine 
was while she was in the hospital and that was an 8 day 
period.  That would not mean she could not get up to use the 
bathroom and she did receive some walking and home care 
instructions during her hospital stay.  The husband indicated 
that when she got home she received instructions to get up 
and walk around on a regular basis.  

The report of a May 2006 VA examination, which in part 
ascertained the severity of the veteran's lumbar spine 
disorder, noted that the previous examination of June 2005 
could not be done completely because she was recovering from 
back examination in May 2005 and her convalescence was 
incomplete at that time.  The claims file was available for 
review and the history of the onset of her back problems in 
service were discussed in detail, including the findings from 
a February 2002 that showed minimal DDD at L4-5 and also 
described a disc bulge at L4-5 without stenosis.  She was 
placed on physical therapy and limited duty and was given 
pain medications and steroid injections.  She underwent her 
first lumbar spine surgery in January 2004 done by a private 
physician, with the procedure described as a microdiscectomy.  
Before her January 2004 surgery she had leg pains and 
tingling down to her toes.  The surgery helped her right leg 
somewhat, about 30 percent, but not the right hip pain.   
Another surgery was done in May 2005 by a Dr. M at Southwest 
Medical School.  He noted her to have a nerve root 
compression and DDD.  He did an iliac graft and internal 
fixation of the L4-5.  A second surgery helped her low back 
pain somewhat.  She stated that she still cannot twist, bend 
or pick up anything over 10 pounds.  She now has chronic low 
back pain every day, which is constant.  Her pains were 
usually an ache, throbbing and occasionally felt like a 
pinching sensation.  She had daily muscle spasms.  Her pains 
averaged about 5 to 6/10 and goes to 10/10 if she bends over, 
twists, and lifting a load of laundry or going out to get the 
mail.  She still had radiating pains down the right leg to 
the right knee about 3 times a month.  Occasionally the right 
foot would get tingly and numb.  The right leg pain usually 
averaged to about a 10/10 and if it is that bad, she goes to 
the ER for a shot of Demerol and Morphine.  The right leg 
pains and low back pain were not any better.  The right hip 
pains and low back pains were not any better.  Right hip 
pains got better for a while but were now there every day and 
constant.  The right hip pain averaged about 6/10, and was 
aggravated by twisting, bending, driving a bumpy car, lying 
on her right side aggravated her right hip pains.  She took 
6-8 tablets per day, about 5-6 Robaxin, 5-6 Flexerils per 
day.  She has also tried Epidural injections every month for 
the past 3 months which only worked for 1 week.  She used no 
braces or support, except for a cane sometimes which helped.  
She had no TENS unit.  She tried Fentanyl patches without 
relief.  She had no job.  Her back pain interfered with daily 
activities especially with increased walking, sitting, lying 
or driving.  She had no job.  She saw the pain management 
clinic and they recommended she avoid alot of activity.  They 
however have not recommended bedrest, but only limited duty.  
She saw an orthopedic surgeon and related her hip pains to 
her lumbar spine disease.  She reported 12 incapacitating 
episodes over the past year, lasting 1-2 days each.  

Physical examination of the lumbar spine showed a normal 
curvature, nontender on palpation, no deformities.  She did 
have a 3 inch midline scar of the lumbar spine.  The scar was 
well healed, with good texture, good adherence, no keloid, no 
elevation or depression, no breakdowns or ulcerations.  
Flexion was 0 to 30 degrees with pain of the entire spine at 
30 degrees, minus 60 degrees secondary to pain.  Extension 
was 0 to 5 degrees to 10 degrees with pains primarily at L4-5 
at 5 to 10 degrees.  She lost 20 degrees extension due to 
pain.  Left and right lateral flexion were both 0 to 10 
degrees with pain of the entire lumbar spine, minus 20 
degrees secondary to pain.  Left and right lateral rotation 
were 0 to 25 degrees, minus 20 degrees secondary to pain.  
Active range of motion did not produce weakness, fatigue, 
incoordination, put did produce pain.  Deep tendon reflexes 
were 1 plus and equal in both legs.  There was no foot drop 
bilaterally.  She had a slight decrease of pinprick sensation 
of the total right leg along with decreased strength of the 
right lower extremity compared to the left.  He had normal 
motor skills, no muscle spasm, no atrophy.  Straight leg 
raise was positive of 0 to 70 degrees with pains of the 
entire lumbar spine from 20 to 70 degrees, minus 70 degrees 
due to pain.  She had a normal gait but walked very slowly.  
Her right hip flexion was 0 to 100 degrees with pain in the 
groin area at 100 degrees, minus 25 degrees due to pain.  
Extension was 0 to 15 degrees with pains of the inner low 
back at 15, minus 15 degrees due to pain.  External rotation 
was 0 to 45 degrees with pain in the right area at 45 
degrees, minus 15 degrees due to pain.  Internal rotation was 
0 to 30 degrees without pain.  Active range of motion did not 
produce weakness, fatigue or incoordination.  The diagnosis 
was lumbar spine disc disease status post lumbar spine 
microdiscectomy and most recently ileac graft with internal 
fixation at L4-5.  Also diagnosed was chronic low back pain 
with right leg pain, right hip pain, decreased strength, 
decreased pinprick sensation total right leg, moderate to 
severe disability.  

Increased Rating Lumbar spine under Pre-September 23, 2002 
Regulations

A review of the evidence reflects that the veteran's low back 
manifestations more closely resemble the criteria for an 
initial 40 percent rating on the applicable criteria in 
effect prior to September 23, 2002.  The foregoing medical 
records and VA examination reports contain evidence 
suggestive of a severe intervertebral disc syndrome with 
recurring attacks and intermittent relief.  Repeatedly the 
evidence, particularly that evidence from 2002 to 2003, has 
shown treatment for an intervertebral disc syndrome, with 
occasional radiation of pain into both extremities, but 
always involving the right lower extremity of far greater 
intensity than any involvement with the left lower extremity.  

The veteran is shown to have received treatment repeatedly at 
the ER for severe lumbar spine complaints and right sided 
radiculopathy several times between September 2002 and 
September 2003 and clearly her symptoms were shown to be 
consistent with severe intervertebral disc syndrome.  
However, despite the frequency of such treatment, and the 
severity of her complaints at the time, these records do not 
reflect that an initial rating in excess of 40 percent is 
warranted as the neurological findings consistent with 
pronounced intervertebral disc syndrome were not shown.  
Repeatedly, the neurological findings during these repeated 
ER visits were significant for no evidence of motor or 
sensory deficit on repeated examination.  At no time during 
these treatments did she exhibit evidence such as decreased 
reflexes, diminished muscle strength or evidence of a 
pathological reflex that would suggest neurological findings 
consistent with a pronounced intervertebral syndrome.  
Furthermore, although she did have frequent hospital visits 
during the 2002-2003 period, she was shown to have temporary 
relief from her symptoms after treatment.  It was also 
suggested in these records that there may be a psychological 
component to her pain complaints.  

Although there is a history given of lumbar surgery done by 
private medical providers on two occasions in January 2004 
and May 2005, the actual medical records from these surgeries 
are not in the claims file, thus the only evidence of the 
residual disability comes from the examination reports 
following these procedures.  Again, the findings from the 
examination reports subsequent to these surgeries continue to 
reflect evidence of severe, not pronounced intervertebral 
disc syndrome.  

The June 2005 examination was too soon after surgery to have 
an accurate assessment of  her disability level and the 
February 2006 VA examination report did not include an actual 
examination, just a claims file review.  The most recent 
examination of May 2006 revealed persistent subjective 
complaints of low back problems described as severely 
disabling, physically restricting her from lifting more than 
10 pounds or twisting or bending and with medical treatment 
failing to provide more than a week of relief at a time.  
Although the subjective complaints suggest possible 
pronounced symptoms, the objective findings failed to show 
more than severe symptoms as demonstrated by her range of 
motion, though while restricted, was not as severe as the 
veteran's complaints would suggest.  Likewise objective 
examination showed a normal spine curvature, nontender on 
palpation with no deformities.  Neurologically there was no 
objective evidence of a foot drop in either leg, with deep 
tendon reflexes 1+ equal bilaterally.  There was also no 
muscle atrophy, with the only neurological finding of note to 
be decreased sensation.  These objective findings from this 
examination are consistent with severe, but not pronounced 
intervertebral syndrome.  

In sum, the Board finds under the applicable criteria in 
effect prior to September 23, 2002, from the date of initial 
entitlement, a rating of 40 percent, but no more, for 
symptoms that include recurring attacks and intermittent 
relief, is warranted.  The evidence does not suggest that a 
higher evaluation of 60 percent is warranted under the pre-
September 2002 Diagnostic Code 5293.  

Regulations in effect September 23, 2002 to September 25, 
2003-Orthopedic Manifestations

The Board now turns to the criteria in effect as of that date 
to ascertain whether a rating above 40 percent is warranted 
under revised Diagnostic Code 5293, effective September 23, 
2002 to September 25, 2003.  

The Board notes that the revised regulations in effect during 
this period allow for a consideration of an increased rating 
based on incapacitating episodes.  In pertinent part, a 60 
percent evaluation would be warranted if the evidence were to 
show the veteran's lumbar spine condition causing 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.  See 38 C.F.R. § 4.71a 
(2002-2003).  A review of the evidence does not reflect that 
the veteran's lumbar spine has resulted in at least six weeks 
of incapacitation.  Specifically, the May examination 
reported that the veteran reported 12 incapacitating episodes 
of at least 1-2 days in duration, which would total 24 days 
at most.  This amounts to less than 4 weeks in the past 12 
months.  Thus an initial evaluation in excess of 40 percent 
disabling is not warranted under the revised criteria based 
on periods of incapacitation.

As discussed above, the revised Diagnostic Code 5293, 
effective September 23, 2002 to September 25, 2003, provides 
an alternative to evaluating lumbar spine disorders based on 
incapacitating episodes.  The veteran's degenerative disc 
disease can also be evaluated based on separate evaluations 
of its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, if this provides 
for a higher evaluation than that based on incapacitating 
episodes.  

A review of the evidence reflects that the orthopedic 
manifestations, namely limitation of motion, to include 
limitation due to pain could provide for as much as a 
separate 40 percent rating based on Diagnostic Code 5292, 
which remained in effect during this time span.  In order to 
meet the criteria for a 40 percent rating, the limitation of 
lumbar spine motion would have to be "severe."  The veteran 
is already in receipt of the maximum rating under this 
criteria.  Thus a higher evaluation than 40 percent is not 
warranted for the veteran's lumbar spine disability under the 
revised Diagnostic Code 5293 in effect between September 2002 
and September 2003.  

Regulations in effect September 23, 2002-- Neurological 
Manifestations

In its July 2006 rating decision, the RO is noted to have 
granted service connection for the right leg radiculopathy as 
separate neurological manifestations and assigned an initial 
10 percent rating effective September 23, 2002 and granted a 
staged increased rating of 40 percent disabling effective May 
16, 2006, the date of the most recent VA examination.

The Board must address whether increases to these staged 
ratings are appropriate.  

The veteran's right leg radiculopathy is rated under the 
provisions of 38 C.F.R. Part 4, Diagnostic Code 8520 as 
analogous to impairment of the sciatic nerve.  Under 
Diagnostic Code 8520, pertaining to paralysis of the sciatic 
nerve, mild incomplete paralysis warrants a 10 percent 
disability rating, moderate incomplete paralysis warrants a 
20 percent disability rating, moderately severe incomplete 
paralysis warrants a 40 percent disability rating, and severe 
incomplete paralysis with marked muscular atrophy warrants a 
60 percent disability rating.  An 80 percent disability 
rating is warranted for complete paralysis, where the foot 
dangles and drops, there is no active movement possible of 
the muscles below the knee, and flexion of the knee is 
weakened or (very rarely) lost.  See 38 C.F.R. § 4.121a, 
Diagnostic Code 8520 (2006).

Prior to May 16, 2006, the evidence fails to show that the 
right leg radiculopathy symptoms are more than a mild 
incomplete paralysis.  The VA treatment records from 2002 to 
2003 discussed above reflects the radiculopathy symptoms 
affecting the right lower extremity before this date 
repeatedly were significant for no evidence of motor or 
sensory deficit on repeated examination.  There was also no 
evidence such as decreased reflexes, diminished muscle 
strength or evidence of a pathological reflex.  The primary 
symptoms were shown to be subjective complaints of pain down 
the right leg, which are consistent with a mild rather than 
moderate incomplete paralysis.  Although the June 2005 VA 
orthopedic examination was noted to show evidence of a 
diminished foot drop, the examiner reported that this 
examination was conducted too soon after lumbar surgery done 
only a month earlier to provide an accurate depiction of the 
veteran's disability at that time.  Thus the preponderance of 
the evidence is against a rating in excess of 10 percent 
disabling for the lumbar spine symptoms prior to May 16, 
2006.  

As of May 16, 2006, the veteran's radiculopathy symptoms are 
presently evaluated at the 40 percent level for moderately 
severe incomplete paralysis.  In order for the next higher 
rating of 60 percent disabling, there would need to be severe 
incomplete paralysis with marked muscular atrophy.  The 
findings from the May 2006 VA examination fails to show such 
severe neurological pathology affecting the right lower 
extremity.  The findings specifically revealed no evidence of 
atrophy, muscle spasm or foot drop.  There is no additional 
evidence subsequent to this examination.  Thus the 
preponderance of the evidence is against a rating in excess 
of 40 percent disabling for the right lower extremity as of 
May 16, 2006.  

Regarding other neurological pathology, the Board does note 
that some of the VA treatment records from 2002 to 2003 
reflected complaints of the veteran's lumbar pain affecting 
the left lower extremity as well as the right one.  Also a 
treating doctor attributed some nighttime incontinence 
complaints to medication she was taking and the veteran 
testified in October 2003 of urinary urgency.  The left leg 
and urinary complaints appear to have been acute and 
transitory and were not mentioned in records or examinations 
after 2003 and thus need not be addressed as they are no 
longer present.  

In sum, the Board finds that the preponderance of the 
evidence is against an initial rating in excess of 10 percent 
disabling for right leg radiculopathy as of September 23, 
2002 and against a 40 percent rating for the right leg 
radiculopathy as of May 16, 2006.  


Regulations in effect September 26, 2003-- General Rating 

The evidence likewise does not reflect that prior to May 16, 
2006 a higher rating is warranted under the General Rating 
formula in effect September 26, 2003 which allows for a 50 
percent rating for unfavorable ankylosis of the 
thoracolumbarspine.  The combined initial rating of the 40 
percent for lumbar spine degenerative disc disease with a 
separate 10 percent rating assigned for radiculopathy 
affecting the right leg is 50 percent disabling.  38 C.F.R. 
§ 4.25.  There is no evidence of any ankylosis of the spine 
shown during that time period.  

As of May 16, 2006, the combined rating of  40 percent for 
lumbar spine degenerative disc disease with a separate 40 
percent rating is now 60 percent disabling.  In order for a 
higher rating to be warranted under the General Rating 
formula in effect September 26, 2003, there would have to be 
unfavorable ankylosis of the entire spine, which allows for a 
100 percent rating.  Again, there is no evidence of any 
ankylosis of the spine shown.  

Extraschedular Consideration

The RO also determined that referral to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for an extraschedular rating was not warranted.  
Under 38 C.F.R § 3.321(b)(1), in exceptional cases where 
schedular evaluations are found to be inadequate, 
consideration of an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities is made.  

The governing norm in an exceptional case is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R 
§ 3.321(b)(1) (2006).  In this case, in a July 2006 deferred 
rating decision, the RO found the veteran to meet the 
criteria for total disability due to individual 
unemployability due to her service-connected disorders, 
including her lumbar spine, in a July 2006 rating decision, 
thereby rendering this question moot.  

III.  Service Connection 

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  To 
make a showing of chronic disease in service, a combination 
of manifestations is required that is sufficient to be 
identified as the disease entity and sufficiently observable 
to establish chronicity at the time.  38 C.F.R. § 3.303(b) 
(2004).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim. Id.  Service connection may be granted 
for any disease that is diagnosed after discharge, when the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence. See also, 38 C.F.R. § 3.102.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  Gilbert, supra.  

Service medical records reveal that chest X-ray done in July 
1997 revealed no active heart or lung disease.  The August 
1997 examination conducted one month after entrance revealed 
normal chest findings and no history of chest area complaints 
given in the reports of medical history from examinations 
dated in November 1997 and October 2000.  In December 2000 
the veteran was treated for complaints of pain to the chest 
since completion of field training with complaints of pain 
with deep respirations and pain with touch to the upper 
chest.  There was no shortness of breath, dyspnea, or 
wheezing.  Physical examination revealed that pressure over 
the upper chest produces pain.  The lungs were clear to 
auscultation (CTA).  The rest of the examination was within 
normal limits.  The assessment was costrochondritis (costo).  

In March 2001 the veteran was treated for complaints of 
headaches and breathing heavy after inhaling fireplace smoke, 
but no specific complaints of chest pain were made.  Chest X-
rays from this time showed no evidence of active 
cardiopulmonary disease and a right cervical rib.  

In May 2002 the veteran was seen in the emergency room for 
complaints of chest pain, with a chief onset of dizziness 
followed by onset of dyspnea with some tightness in her chest 
that persisted intermittently throughout the day.  As the day 
went on she developed generalized paresthesia and some 
numbness over the body.  Objective findings revealed the 
veteran to be lethargic and obviously hyperventilating.  
Chest had full symmetrical expansion and CTA.  X-ray was 
within normal limits.  Electrocardiogram (EKG) was within 
normal limits.  The assessment was hyperventilation syndrome.  

A January 2002 separation examination revealed the chest to 
be within normal limits.  The veteran confirmed "yes" in 
the report of medical history for history of chest pain.  She 
was noted to have a history of costo in Jacksonville, 
documented, not considered disabling/disqualifying (NCD).  

The portion of a February 2002 VA QTC examination to evaluate 
the veteran's claimed costrochondritis (costo) noted that she 
said she has noticed this problem off and on for several 
years.  Occurrences happen about 2 to 3 times per year and 
last about 5 to 10 minutes, usually when she exercises.  When 
her heart beats faster, she has a spasmodic pain in her chest 
wall, which resolves with controlled breathing.  She denied 
any chests except for an EKG which was normal.  Episodes did 
not occur every time she exercises.  Physical examination 
revealed a normal chest, with no tenderness around the rib 
cage.  X-ray of the chest was normal.  The diagnosis for 
costo was that there was no pathology to render a diagnosis.  

VA treatment records from 2002 to 2003 primarily addressed 
back complaints and failed to show any evidence of chest pain 
problems or other indicators that would suggest a recurrent 
of the veteran's costo.  

The veteran testified at her October 2003 hearing that she 
had a history of her chest tightening up and going numb, 
beginning in service, but these symptoms have continued since 
service.  She testified that she has been hospitalized 
numerous times for these symptoms that tend to occur about 3 
to 4 times a year.  Treatment included antinflammatories.  
The veteran's representative contended that this condition 
will not show up on X-ray.  The representative recited a 
definition from Stedman's Medical Dictionary stating that 
costo "is an inflammation of 1 or more costal cartilages 
characterized by local tenderness and pain of the anterior 
chest wall that may radiate but without the local swelling as 
typical in a TET syndrome which is similar to 
costochondritis."  See Stedman's Medical Dictionary 403 
(26th ed.1995). 

The portion of the May 2006 VA examination that addressed the 
etiology of the veteran's claimed costrochondritis (costo) 
included a review of the claims file and examination of the 
veteran.  The history was noted of the costo being first 
diagnosed in the military, but before it was diagnosed they 
thought she had exercise induced asthma.  At the time, she 
was having tightness in the chest and was gasping for air.  
Pulmonary tests confirmed she did not have asthma and related 
the symptoms to costo.  Her episode of chest pain and 
tightness occurred about July 2001.  She denied any current 
chest pain, shortness of breath, orthopnea, paroxysmal 
nocturnal dyspnea (PND) or pedal edema.  She denied any 
musculoskeletal type of chest pain whatsoever.  Physical 
examination revealed that the examiner could see no evidence 
of any tenderness of any of the costochondral joints of the 
chest wall.  There were no deformities or swelling present.  
The diagnosis was costo, no residuals, no known on current 
examination today.  She had no current costo, so it was less 
likely than not related to service.  

Associated with the claims file is a definition of costo from 
an unknown source stating that costo is a syndrome of chest 
wall pain that is due to inflammation of the cartilage and 
bones in the chest wall.  Also called Tietze's syndrome, 
costo occurs when there is inflammation at the junction of 
the rib bones and breast bone (sternum).  At this junction 
there is cartilage joining these bones.  This cartilage can 
become irritated and inflamed.  Depending on the extent of 
inflammation this condition can be quite painful.  

The Court has held that Congress specifically limited 
entitlement to service connected benefits to cases where 
there is a current disability.  "In the absence of proof of a 
present disability, there can be no valid claim." Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

In essence, the veteran has not submitted medical evidence 
showing a current chronic disorder of costo.  The only other 
support for this claim is found in the veteran's statements.  
She is not qualified to render a medical diagnosis or a 
medical opinion.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992) (Court held that a witness must be competent in order 
for his statements or testimony to be probative as to the 
facts under consideration).  

For these reasons, the Board finds that the service medical 
records do show findings of an acute episode of costo.  There 
is no current medical diagnosis of a chronic condition of 
costo shown on the most recent treatment records and the most 
recent VA examination of May 2006.  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to service connection for costo.  See Gilbert, 
supra.  Accordingly, the appeal must be denied.




ORDER

Service connection for costochrondritis is denied.

An initial rating of 40 percent for intervertebral disc 
syndrome of the lumbar spine, but no more, is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits.

An initial rating in excess of 10 percent for right lower 
extremity radicular symptoms from September 23, 2002 to May 
16, 2006 is denied.

A rating in excess of 40 percent for right lower extremity 
radicular symptoms from May 16, 2006 is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


